        Case 5:21-cv-05284-NC Document 1 Filed 07/09/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Aureflam Corporation, a                   Act; Unruh Civil Rights Act
14
       California Corporation
15
               Defendants.
16
17
             Plaintiff Scott Johnson complains of Aureflam Corporation, a California
18
     Corporation; and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Aureflam Corporation owned Pho Hoa + Jazen Tea located
27   at or about 1834 Tully Rd, San Jose, California, between April 2021 and June
28   2021.


                                            1

     Complaint
        Case 5:21-cv-05284-NC Document 1 Filed 07/09/21 Page 2 of 8




1      3. Defendant Aureflam Corporation owns Pho Hoa + Jazen Tea located at
2    or about 1834 Tully Rd, San Jose, California, currently.
3      4. Plaintiff does not know the true names of Defendants, their business
4    capacities, their ownership connection to the property and business, or their
5    relative responsibilities in causing the access violations herein complained of,
6    and alleges a joint venture and common enterprise by all such Defendants.
7    Plaintiff is informed and believes that each of the Defendants herein is
8    responsible in some capacity for the events herein alleged, or is a necessary
9    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10   the true names, capacities, connections, and responsibilities of the Defendants
11   are ascertained.
12
13     JURISDICTION & VENUE:
14     5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     6. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25     FACTUAL ALLEGATIONS:
26     8. Plaintiff went to Pho Hoa + Jazen Tea in April 2021 (once), May 2021
27   (once) and June 2021 (three times) with the intention to avail himself of its
28   goods or services motivated in part to determine if the defendants comply with


                                               2

     Complaint
        Case 5:21-cv-05284-NC Document 1 Filed 07/09/21 Page 3 of 8




1    the disability access laws.
2      9. Pho Hoa + Jazen Tea is a facility open to the public, a place of public
3    accommodation, and a business establishment.
4      10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
5    to provide wheelchair accessible outside dining surfaces in conformance with
6    the ADA Standards as it relates to wheelchair users like the plaintiff.
7      11. Pho Hoa + Jazen Tea provides dining surfaces to its customers but fails
8    to provide any wheelchair accessible outside dining surfaces.
9      12. One problem that plaintiff encountered was the lack of sufficient knee
10   or toe clearance under the outside dining surfaces for wheelchair users.
11     13. Plaintiff believes that there are other features of the dining surfaces that
12   likely fail to comply with the ADA Standards and seeks to have fully compliant
13   dining surfaces for wheelchair users.
14     14. On information and belief, the defendants currently fail to provide
15   wheelchair accessible dining surfaces.
16     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
17   personally encountered these barriers.
18     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
19   wheelchair accessible facilities. By failing to provide accessible facilities, the
20   defendants denied the plaintiff full and equal access.
21     17. The failure to provide accessible facilities created difficulty and
22   discomfort for the Plaintiff.
23     18. Even though the plaintiff did not confront the following barriers, the
24   inside dining surfaces are too high for wheelchair users. Additionally, the
25   designated order service counter is too high. There is no counter that is 36
26   inches or less in height that wheelchair user can use at the order counter.
27   Plaintiff seeks to have these barriers removed as they relate to and impact his
28   disability.


                                              3

     Complaint
        Case 5:21-cv-05284-NC Document 1 Filed 07/09/21 Page 4 of 8




1      19. The defendants have failed to maintain in working and useable
2    conditions those features required to provide ready access to persons with
3    disabilities.
4      20. The barriers identified above are easily removed without much
5    difficulty or expense. They are the types of barriers identified by the
6    Department of Justice as presumably readily achievable to remove and, in fact,
7    these barriers are readily achievable to remove. Moreover, there are numerous
8    alternative accommodations that could be made to provide a greater level of
9    access if complete removal were not achievable.
10     21. Plaintiff will return to Pho Hoa + Jazen Tea to avail himself of its goods
11   or services and to determine compliance with the disability access laws once it
12   is represented to him that Pho Hoa + Jazen Tea and its facilities are accessible.
13   Plaintiff is currently deterred from doing so because of his knowledge of the
14   existing barriers and his uncertainty about the existence of yet other barriers
15   on the site. If the barriers are not removed, the plaintiff will face unlawful and
16   discriminatory barriers again.
17     22. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                               4

     Complaint
        Case 5:21-cv-05284-NC Document 1 Filed 07/09/21 Page 5 of 8




1    Defendants.) (42 U.S.C. section 12101, et seq.)
2      23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
3    again herein, the allegations contained in all prior paragraphs of this
4    complaint.
5      24. Under the ADA, it is an act of discrimination to fail to ensure that the
6    privileges, advantages, accommodations, facilities, goods and services of any
7    place of public accommodation is offered on a full and equal basis by anyone
8    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
9    § 12182(a). Discrimination is defined, inter alia, as follows:
10            a. A failure to make reasonable modifications in policies, practices,
11                or procedures, when such modifications are necessary to afford
12                goods,    services,    facilities,   privileges,    advantages,   or
13                accommodations to individuals with disabilities, unless the
14                accommodation would work a fundamental alteration of those
15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
16            b. A failure to remove architectural barriers where such removal is
17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
18                defined by reference to the ADA Standards.
19            c. A failure to make alterations in such a manner that, to the
20                maximum extent feasible, the altered portions of the facility are
21                readily accessible to and usable by individuals with disabilities,
22                including individuals who use wheelchairs or to ensure that, to the
23                maximum extent feasible, the path of travel to the altered area and
24                the bathrooms, telephones, and drinking fountains serving the
25                altered area, are readily accessible to and usable by individuals
26                with disabilities. 42 U.S.C. § 12183(a)(2).
27     25. When a business provides dining surfaces, it must provide accessible
28   dining surfaces.


                                             5

     Complaint
        Case 5:21-cv-05284-NC Document 1 Filed 07/09/21 Page 6 of 8




1      26. Here, accessible dining surfaces have not been provided in
2    conformance with the ADA Standards.
3      27. When a business provides a service counter, it must provide an
4    accessible service counter.
5      28. Here, an accessible service counter has not been provided in
6    conformance with the ADA Standards.
7      29. The Safe Harbor provisions of the 2010 Standards are not applicable
8    here because the conditions challenged in this lawsuit do not comply with the
9    1991 Standards.
10     30. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13     31. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19     32. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26     33. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28     34. Defendants’ acts and omissions, as herein alleged, have violated the


                                             6

     Complaint
         Case 5:21-cv-05284-NC Document 1 Filed 07/09/21 Page 7 of 8




1    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
2    rights to full and equal use of the accommodations, advantages, facilities,
3    privileges, or services offered.
4       35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
5    discomfort or embarrassment for the plaintiff, the defendants are also each
6    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
7    (c).)
8       36. Although the plaintiff encountered frustration and difficulty by facing
9    discriminatory barriers, even manifesting itself with minor and fleeting
10   physical symptoms, the plaintiff does not value this very modest physical
11   personal injury greater than the amount of the statutory damages.
12
13             PRAYER:
14             Wherefore, Plaintiff prays that this Court award damages and provide
15   relief as follows:
16           1. For injunctive relief, compelling Defendants to comply with the
17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
18   plaintiff is not invoking section 55 of the California Civil Code and is not
19   seeking injunctive relief under the Disabled Persons Act at all.
20           2. For equitable nominal damages for violation of the ADA. See
21   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
22   and any other equitable relief the Court sees fit to grant.
23           3. Damages under the Unruh Civil Rights Act, which provides for actual
24   damages and a statutory minimum of $4,000 for each offense.
25           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
26   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
27
28


                                                7

     Complaint
       Case 5:21-cv-05284-NC Document 1 Filed 07/09/21 Page 8 of 8




1    Dated: July 7, 2021               CENTER FOR DISABILITY ACCESS
2
3                                By: _______________________
4                                      Amanda Seabock, Esq.
                                       Attorney for plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       8

     Complaint
